 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   LANTZ RETIREMENT INVESTMENTS,                     Case No. 1:19 -cv-00379-NONE-SAB
     LLC, et al.,
10                                                     ORDER RE STIPULATION TO CONTINUE
                     Plaintiffs,                       JULY 29, 2021 SCHEDULING
11                                                     CONFERENCE
             v.
12                                                     (ECF No. 81)
     BRIAN GLOVER, et al.,
13
                     Defendants.
14

15          On July 1, 2021, a stipulation was filed to continue the scheduling conference in this

16 matter due to pending motions to dismiss. (ECF No. 81.) The Court finds that good cause exists

17 to continue the scheduling conference.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The scheduling conference set for July 29, 2021 is CONTINUED to October 28,

20                  2021, at 10:30 a.m. in Courtroom 9; and

21          2.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:        July 2, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
